t c summary opinion united_states tax_court richard a eichinger and diana suarez petitioners v commissioner of internal revenue respondent docket no 25369-12s l filed date richard a eichinger and diana suarez pro sese mark j tober for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on a petition for review of respondent’s determination to sustain the filing of a notice_of_federal_tax_lien relating to an assessment of income_tax as well as accrued penalties and interest for see sec_6320 sec_6330 the sole issue presented to the court for decision at the trial of this case in date was whether petitioners are entitled to dependency_exemption deductions for the three children of petitioner richard a eichinger and his former wife christel eichinger background petitioners resided in the state of florida at the time that the petition was filed with the court after a prior trial in date the court decided that petitioners were not barred by sec_6330 from challenging the existence or amount of the underlying liability for and remanded the case to the internal_revenue_service irs appeals_office for further proceedings the parties were not successful in settling the case and it was therefore recalendared for trial at the court’s trial session in tampa florida in date in a prior opinion in docket no the court upheld respondent’s disallowance of inter alia petitioner richard a eichinger’s claim of dependency_exemption deductions for for children he had with his former wife christel eichinger eichinger v commissioner tcmemo_2010_123 petitioner richard a eichinger mr eichinger married christel eichinger in date the couple had three children a daughter born in a second daughter born in and a son born in collectively the three children individually the older daughter the younger daughter and the son in date when the family was living in ft wayne indiana mr eichinger and christel eichinger separated at which time christel eichinger filed a petition for dissolution of marriage in the circuit_court for allen county indiana circuit_court in the circuit_court entered its decree of dissolution of marriage after making exhaustive findings regarding the fitness of each parent the circuit_court expressly concluded that an award of joint legal custody would not be in the best interest of the three children and granted christel eichinger sole legal custody of the three children christel eichinger continued to live in ft wayne indiana after the divorce with the three children mr eichinger also continued to live in the area for a while but later moved to ohio in he relocated to orlando florida where he has lived ever since the county seat of allen county as well as the largest city is ft wayne mr eichinger challenged the decree but was not successful during the eichingers’ older daughter lived with her mother christel eichinger in ft wayne indiana and attended college full time as a day student at saint francis university in ft wayne during the eichingers’ younger daughter and son also lived with their mother christel eichinger in ft wayne and attended public school high school and middle school respectively in ft wayne one or more of the children visited mr eichinger in orlando florida during but the time each child spent with him during these visits was less than the time that any of the children spent living with their mother christel eichinger in ft wayne indiana at all relevant times the three children received most of their support from their parents also at all relevant times the three children lived with one or the other of their parents throughout the year in mr eichinger and petitioner diana suarez collectively petitioners were married and they filed a joint income_tax return for that year on their return petitioners claimed dependency_exemption deductions for mr eichinger’s three children by his former wife christel eichinger petitioners did not attach to their return a form_8332 release revocation of release of claim to exemption for mr eichinger provided support generally through court-ordered payroll deductions child by custodial_parent or a similar written_statement signed by christel eichinger as christel eichinger never executed such a form or a similar written_statement an examination of petitioners’ return concluded with the issuance of a notice_of_deficiency in which respondent disallowed the dependency_exemption deductions for the three children although properly mailed the notice_of_deficiency was not actually received by petitioners in time for them to commence an action for redetermination accordingly respondent assessed the deficiency and sent petitioners notice_and_demand for payment when the amount owing was not paid respondent filed a notice_of_federal_tax_lien and sent petitioners a notice of lien filing petitioners responded by filing a request for administrative review ultimately the irs appeals_office sustained the filing of the lien and sent petitioners a notice_of_determination petitioners then timely commenced the instant action discussion the court decides the disputed issue in this case de novo see 114_tc_604 114_tc_176 it would appear from the record that mr eichinger never asked christel eichinger to execute a form_8332 or a similar written_statement perhaps because their relationship remained acrimonious after their divorce and on the record presented without regard to the burden_of_proof see rule a 290_us_111 cf sec_7491 in so doing the court is mindful of the fundamental principles articulated by the u s supreme court that deductions are a matter of legislative grace and a taxpayer must therefore be entitled under law to any deduction claimed on a tax_return 503_us_79 292_us_435 in computing taxable_income sec_151 allows as a deduction an exemption for each dependent of a taxpayer sec_152 defines the term dependent to mean either a qualifying_child see sec_152 c or a qualifying_relative see sec_152 d of the taxpayer in order to be a taxpayer’s qualifying_child an individual must a bear a specified relationship to the taxpayer b have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year c meet certain age requirements d have not provided more than one-half of his or her own support for the year and if married e have not filed a joint_return other than only for a claim of refund with his or her spouse sec_152 the term qualifying_relative means an individual a who bears a specified relationship to the taxpayer b whose gross_income is less than the exemption_amount c with respect to whom the taxpayer provides over one-half of the individual’s support and d who is not a qualifying_child of the taxpayer or of any other taxpayer sec_152 during the eichingers’ three children attended school and resided with their mother christel eichinger in ft wayne indiana for most of the year thus the three children did not have the same principal_place_of_abode as mr eichinger and for that reason were not his qualifying children under sec_152 for see sec_152 nor were the three children the qualifying relatives of mr eichinger under sec_152 for as the three children were the qualifying children of christel eichinger for that year see sec_152 d d notwithstanding the foregoing a special rule exists in the case of parents who are divorced or separated or who live apart at all times during the last six months of the calendar_year this special rule is set forth in sec_152 and serves to determine which parent is entitled to a dependency_exemption deduction for a child thus under sec_152 and as relevant herein a child who is in the custody of one or both of the child’s parents for more than one-half of the calendar_year and who receives more than one-half of his or her support for the year from his or her parents is considered the qualifying_child of the noncustodial_parent if the custodial_parent signs a written declaration that she will not claim such child as a dependent and the noncustodial_parent attaches the written declaration to his return sec_152 sec_1_152-4 income_tax regs see 114_tc_184 aff’d sub nom 293_f3d_1208 10th cir for purposes of sec_152 the term custodial_parent means the parent having custody for the greater portion of the calendar_year whereas the term noncustodial_parent means the parent who is not the custodial_parent sec_152 applicable regulations expand on the meaning of these terms thus sec_1_152-4 income_tax regs provides in pertinent part as follows d custodial parent-- in general --the custodial_parent is the parent with whom the child resides for the greater number of nights during the calendar_year and the noncustodial_parent is the parent who is not the custodial_parent a child is treated as residing with neither parent if the child is emancipated under state law for purposes of this section a child resides with a parent for a night if the child sleeps-- i at the residence of that parent whether or not the parent is present or ii in the company of the parent when the child does not sleep at a parent’s residence for example the parent and child are on vacation together clearly as to the minor children ie the younger daughter and the son christel eichinger was the custodial_parent having both legal custody as well as physical custody for more than one-half of the year presumably she never released her claim to exemption pursuant to sec_152 as petitioners never attached to their return any form_8332 or similar written_statement under these circumstances it follows that petitioners are not entitled to dependency_exemption deductions for mr eichinger’s younger daughter and son see sec_152 insofar as the older daughter is concerned she may have been an adult in see ind code ann sec lexisnexi sec_2012 however given that she was both under years of age in and a full-time university day student who lived at home with her mother christel eichinger during that year it would appear that the older daughter was not emancipated under indiana law see id sec lexisnexis supp before its amendment effective date lowering the operative age from years to years hirsch v oliver n e 2d ind thus for christel eichinger would have been the custodial_parent see sec_152 sec_1_152-4 income_tax regs accordingly given the absence of any form_8332 or similar written_statement petitioners would not be entitled to a dependency_exemption deduction for mr eichinger’s older daughter see sec_152 on the other hand even if the older daughter were emancipated in thereby rendering the special rule_of sec_152 inapplicable kaechele v commissioner tcmemo_1992_457 see sec_1_152-4 example income_tax regs petitioners would still not be entitled to a dependency_exemption continued on brief petitioners argue that they provided more than one-half of the support through court-imposed impounds of mr eichinger’s salary for the three children in however the court need not consider whether the evidentiary record would support such a finding of fact because the matter is irrelevant as a matter of law thus as previously discussed for a noncustodial_parent such as mr eichinger the touchstone for decision is whether the custodial_parent executed a form_8332 or a similar written_statement and whether the noncustodial_parent then attached such form or statement to his return see id finally petitioners argue that the taking of additional tax from eichinger suarez who are entitled to dependency deductions for all of the children they support amounts to a harsh and oppressive unconstitutional taking of their property but as previously stated the u s supreme court has made clear for many years that deductions are a matter of legislative grace and a taxpayer must continued deduction because mr eichinger’s older daughter did not have the same principal_place_of_abode as petitioners for more than one-half of the year see sec_152 and she was still the qualifying_child of christel eichinger see d d see sec_1_152-4 example income_tax regs indicating that if sec_152 and sec_1_152-4 income_tax regs do not apply then whether an individual is qualifying_child or a qualifying_relative is determined under sec_152 or d to the extent that sec_152 might not be applicable see supra note the child’s principal_place_of_abode becomes determinative therefore be entitled under law to any deduction claimed on a tax_return indopco inc v commissioner u s pincite new colonial ice co v helvering u s pincite in that regard this court stated as follows in a case remarkably similar to the instant one congress created several objective tests in sec_152 these tests draw bright lines and without these tests there would need to be rules that are sensitive to a wide variety of family circumstances such rules would be difficult to craft and hard for the commissioner and the courts to administer and would likely require government intrusion into delicate family issues the court is required to apply the law as passed by congress and the rules of sec_152 d and e are explicit sec_152 prevents a parent in petitioner’s circumstances from claiming a dependency_exemption deduction irrespective of the amount of financial support he provided his children walters v commissioner t c memo at further the walters opinion was cited with approval by the court in 139_tc_508 which went on to add the following our obligation to follow the statute as written applies whether the resulting disadvantage is suffered by a custodial_parent who executed a form_8332 but bore an undue and unintended burden of child_support or is instead suffered by a noncustodial_parent who bore the burden of child_support but did not receive an executed form_8332 see 139_tc_468 aff’d 745_f3d_890 8th cir conclusion in order to give effect to our disposition of the sole disputed issue decision will be entered for respondent
